859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph PIERCE, Plaintiff-Appellant,v.Robert BROWN;  Denise Quarles, Superintendent;  Sgt.Christie;  Sgt. Rehcecc, 203;  Officer M.Walkington, 288, Defendants-Appellees.
No. 88-1229.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1988.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and ROBERT M. McRAE, Jr., Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and plaintiff's informal brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se Michigan prisoner appeals the district court's judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.


4
Seeking monetary relief, plaintiff sued the defendant prison officials alleging that they violated his eighth amendment rights when they forcibly removed his crutches from him;  when they handcuffed him to his bed for fifteen minutes;  when they placed him in toplock for three days;  and, when they denied him food and toilet facilities while in toplock.  Upon review, the district court granted defendants' motion for summary judgment and dismissed the suit.


5
Upon liberally construing the district court record in favor of the plaintiff, the non-moving party, we conclude the defendants were entitled to summary judgment as there was no genuine issue of material fact and they were entitled to judgment as a matter of law.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).  Although the plaintiff may have facially stated an eighth amendment claim in his complaint, the plaintiff failed to controvert the showing made by the defendants that the matter simply did not present a sufficient disagreement to require submission of the case to a jury.   Anderson, 477 U.S. at 251-52.


6
Accordingly, summary judgment for the defendants is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Jr., Senior U.S. District Judge for the Western District of Tennessee, sitting by designation